Citation Nr: 1221969	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the Veteran's substantive appeal with regard to a December 2003 rating decision that denied entitlement to service connection for a psychiatric disability was timely filed.

2.  Entitlement to service connection for an acquired psychiatric disability, currently diagnosed as bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Seattle, Washington that denied service connection for a psychiatric disability.  

The appeal also arises from a July 2007, decision in which the RO determined that his August 9, 2005 substantive appeal was untimely.  The Veteran perfected an appeal regarding this issue, and it is currently before the Board.  

The Veteran was afforded an April 2011 hearing before the undersigned, but the hearing transcript was not of record.  At his request, the Board remanded the claim in September 2011 for a new hearing.  In April 2012, the Veteran was afforded another hearing before the undersigned, and the hearing transcript was associated with the record.  

As discussed below, the Board is waiving the timeliness for filing the substantive appeal.  The underlying issue of service connection is included as part of the appeal as set forth on the title page.  The claim for service connection for an acquired psychological disorder is based on a new diagnosis (i.e., bipolar disorder), and must be adjudicated without regard to prior denials that did not consider that diagnosis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim is decided without regard to the prior denial of service connection for psychiatric condition by the RO in January 1998.

A review of the Virtual VA paperless claims processing system does not show any pertinent records.  

The issue of service connection for an acquired psychological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's substantive appeal was received by the RO one day after the period for filing a timely substantive appeal expired.  

2.  At the time he submitted his substantive appeal the Veteran was impaired by a psychiatric disability and receiving treatment for substance abuse.   


CONCLUSION OF LAW

The criteria for waiver of the timeliness of the substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303, 20.305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Board is waiving the timeliness of the substantive appeal, the issue being decided in this appeal is substantiated.  VA's statutory and regulatory duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2011).  Appellate review is initiated by the timely filing of a notice of disagreement (NOD), and is completed by the timely filing of a Substantive Appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).  A decision as to the timeliness and adequacy of a Substantive Appeal will be made by the Board.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(c), (d) (2011).

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2011).  The date of mailing of the SOC will be presumed to be the same as the date of the SOC for purposes of determining whether an appeal has been timely filed.  Id. 

In computing the time limit, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(b).  Where the time limit expires on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  Id. 

Any submission postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  38 C.F.R. § 20.305(a) (2011).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  Id.  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id. 

The RO determined that the Veteran did not file a timely substantive appeal in response to the June 6, 2005 statement of the case.  38 C.F.R. § 20.302(b).  Review of the 2005 calendar shows that August 6, 2005 occurred on a Saturday.  Thus, the time limit is extended to the following Monday on August 8, 2005.  38 C.F.R. § 20.305.  The Veteran's representative submitted a substantive appeal that had a fax date of August 6, 2005 and was date-stamped by the RO on August 9, 2005.  Under the presumption of regularity, the substantive appeal is considered to have been received on the date it was date-stamped by the RO, which would be a day late in this instance.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  

At the April 2012 hearing, the Veteran reported that he attempted to comply with the timeliness requirements for perfecting his appeal.  He had psychiatric difficulties that caused difficulty recalling the information he wanted to include and was under substance abuse treatment.  His representative asserted that despite the RO date-stamp, his organization actually forwarded the substantive appeal to VA on August 8, 2005.  

The filing of a timely substantive appeal is not a jurisdictional requirement, and the Board may choose to waive such timely filing.  Percy v. Shinseki, 23 Vet. App. 37 (2009)  

Given that the substantive appeal was date-stamped only one day late and the Veteran's reported psychological difficulties in recalling information pertinent to the claim; the Board waives the timely filing of the substantive appeal.  38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.101(c), (d) (2011).  


ORDER

The Board waives the timely filing of the substantive appeal with regard to the December 2003 rating decision that denied entitlement to service connection for a psychiatric disability.  


REMAND

The Board's waiver of the timeliness of the substantive appeal, means that it has jurisdiction over the underlying appeal of the December 2003 decision that denied entitlement to service connection for an acquired psychiatric disability.  38 C.F.R. § 20.200 (2011).

At the April 2012 hearing, the Veteran reported having in-service psychiatric treatment around February 1981 at the following facilities: the Jefferson Barracks VA Medical Center (VAMC) in Saint Louis, Missouri; Great Lakes Naval Regional Medical Center in Great Lakes, Illinois; and DePaul Hospital in Saint Louis, Missouri.  

It is not clear from the record what efforts were made to locate these records and there has been no formal finding that the records are unavailable.  Additional efforts are therefore, required.  38 U.S.C.A. § 5103A; See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that where service treatment records are missing, VA has a duty to search for alternate of records). 

The Veteran's service personnel records are not associated with the claims folder.  These records may assist in determining the nature and extent of the Veteran's psychological disorder in service.  The agency of original jurisdiction (AOJ) should obtain and associate the personnel records with the claims folder.  38 U.S.C.A. § 5103A.

At a November 2003 VA examination, the examiner determined that the Veteran did not currently have an Axis I bipolar disorder as defined by the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  He commented that the prior examiner diagnosing bipolar disorder did not have access to the Veteran's extensive treatment history.  He also suggested that additional treatment and observation might provide a more definitive diagnosis.  He requested that another examiner conduct any future examination, suggesting that there might be divergent opinions.  Subsequent VA treatment records show continuation of the bipolar diagnosis.  See May 2005 VA treatment records.  

Prior reports by the Veteran suggest that he may have had psychiatric disorders prior to entrance into service.  However, at the hearing he denied this.  During service the Veteran had multiple absences and a suicide attempt.  He was assessed as having an immature personality disorder and received a medical separation.  No DSM-IV Axis I diagnosis was reported.  He had another suicide attempt about a month following separation from service.  Since separation, the record reflects longstanding diagnoses for various substance abuse disorders and DSM-IV Axis II personality disorders.  However, during the claims period, VA examiners have assessed a DSM-IV Axis I bipolar disorder.  See VA treatment records from 2000 to 2005.

Another VA examination is necessary to assess whether the Veteran has a current acquired psychiatric disability that was incurred in service.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's treatment at Jefferson Barracks VA Medical Center (VAMC) in Saint Louis, Missouri and Great Lakes Naval Regional Medical Center in Great Lakes, Illinois from January to March 1981.  

2.  Obtain updated VAMC mental health treatment records from June 2005 to the present.  

3.  Locate the Veteran's service personnel records and associate them with the claims folder.  

4.  Efforts to obtain records in the custody of a Federal entity must continue until they are obtained; or it is reasonably certain that they do not exist or the further efforts would be futile. 

In the case of unavailable service department records, Make any necessary follow up requests.  If the records are not available, search alternate sources of records.

4.  Request that the Veteran authorize the release of records of his psychiatric treatment from DePaul Hospital.  If he fails to furnish any necessary releases, he should be advised to obtain the records and submit them to VA.  

5.  If any requested records cannot be obtained, provide notice to the Veteran and his representative, tell them what efforts were made to obtain the records, and what further actions will be taken with regard to his claim.  

6.  After obtaining and associating all newly generated records with the claims folder, schedule the Veteran for an examination. 

The claims folder, including this remand, must be sent to the examiner for review and access to relevant records in the Veteran's Virtual VA efolder must be provided; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine, whether the Veteran has met the criteria for a DSM IV Axis I diagnosis of bipolar disorder at any time since February 2001 (a current acquired psychiatric disability for VA purposes).

If the examiner finds that there is a current acquired psychiatric disability, he or she should provide opinions as to:

(1.) whether it clearly and unmistakably preexisted active service (i.e. the evidence is undebatable);  

(2.) if it clearly and unmistakably preexisted active service, it clearly and unmistakably was not permanently aggravated during service.  

(3.) if there is not clear and unmistakable evidence with regard to (1.) and (2.), whether it is at least as likely as not (50 percent probability or more) that it began in service, or is the result of a disease or injury in service.  

The examiner should comment on whether the symptoms and treatment documented in service were actually manifestations of an acquired psychiatric disability.

The examiner must provide reasons for each opinion that reflects consideration of the Veteran's statements and testimony and extensive psychiatric history.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion. 

4.  The agency of original jurisdiction should review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


